Order entered on July 12, 1961, denying plaintiff’s motion for an examination before trial, as witnesses, of five named employees of a corporation, of such a corporation as a witness, and of defendant by a named employee, in a wrongful death action, unanimously affirmed, with $20 costs and disbursements to respondent but without prejudice to the renewal of the motion after examination of defendant, by notice or motion, in the usual manner, that is, with defendant selecting an officer or employee familiar with the facts. The motion was premature in that such regular examination of defendant may supply the necessary information. If the motion is renewed, moreover, it may be granted only upon a sufficient showing of the hostility of the witnesses (Pomata v. Long Is. R.R., 271 App. Div. 1020). Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.